Mr. Justice Pam delivered the opinion of the court. 4. New trial, § 97*—necessity of affidavits to support motion for new trial on ground of newly-discovered evidence. A motion for a new trial on the ground of newly-discovered evidence must be supported by the affidavits of the witnesses by whom it is proposed to prove the matters relied upon, or an excuse shown for not producing such affidavits. 5. New trial, § 102*—when affidavit supporting motion for new trial on ground of newly-discovered evidence insufficient. On a motion for a new trial on the ground of newly-discovered evidence, an affidavit that the witness by whom the party seeking the new trial proposed to prove the matters relied upon as newly-discovered evidence is beyond the reach of the affiant, and further alleging that affiant made “earnest efforts” to secure an affidavit from such witness, is insufficient in that such affidavit does not state specific facts sufficient to enable the court to determine what efforts were made by affiant to secure such affidavit before the witness’ departure. 6. New trial, § 102*—when affidavit supporting motion for new trial on ground of newly-discovered evidence insufficient. On a motion for a new trial on the ground of newly-discovered evidence, an affidavit that prior to and during the trial affiant made “diligent efforts * * * to discover evidence” of the character relied on as newly-discovered evidence, is insufficient in that its allegations are mere conclusions of the affiant and give the court no information from which it can determine whether or not affiant was diligent. 7. Trial, § 155*—when weight of evidence jury question. Where the evidence is conflicting, a question of fact for the jury is presented. 8. Contracts, § 384*—sufficiency of evidence to sustain verdict. In an action to recover on a contract whereby defendant agreed to employ plaintiff at a stated rate of compensation for a named period, in which the defense was that the contract was somewhat modified with the assent of plaintiff, a verdict whereby the jury found that plaintiff never assented to such modification of the contract, held not manifestly against the weight of the evidence.